Citation Nr: 1118567	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-16 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for flat feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating determination by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio. 

This case has previously come before the Board.  Most recently, in May 2009, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran was afforded a personal hearing before a Decision Review Officer (DRO) in June 2005.  A transcript of that hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the May 2009 remand, the Veteran testified to having been profiled during service for shaving and having received treatment for flat feet.  The case was remanded in May 2009, in part, for a search for relevant treatment records from the U.S. Naval Hospital in Naples, Italy.  

Subsequent to the Board's remand the Federal Circuit vacated and remanded the lower court and held that medically competent evidence is not required in every case to "indicate" that the Veteran's disability "may be associated" with the Veteran's service for purposes of determining entitlement to VA examination.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Flat feet have been determined to be lay observable and the Veteran can report that he had a shaving profile as well as the appearance of his skin.  In light of the recent holding in Colantonio the Veteran should be afforded an examination as to the etiology of these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The claims file should be made available for review and the examiner's attention should be directed to this remand, as well as the Board's May 2009 and July 2008 remands.  Request that the examiner express an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified shaving related disorder, to include pseudofolliculitis barbae, or flat feet had an onset during service or is otherwise related to service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


